J-S28029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARKEA GOLPHIN

                            Appellant                No. 1632 EDA 2015


                   Appeal from the PCRA Order May 26, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003287-2009


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED APRIL 15, 2016

        Markea Golphin appeals from the order of the Court of Common Pleas

of Philadelphia County, dismissing without an evidentiary hearing her

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. After careful review, we affirm.

        On January 10, 2009, police received a radio call about a female with a

gun on the 2500 block of South Ashford Street in Philadelphia.           Police

Officers Horace Lopez and Leroy Wilson observed Golphin, who matched the

description from the radio call, running toward them with a purse on her

shoulder. She turned a corner and ducked behind a parked car, under which

she discarded the purse. While Officer Wilson stopped Golphin, Officer Lopez

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S28029-16



recovered the purse, in which he found a loaded .45 caliber revolver that

contained four live rounds and one fired cartridge casing. Golphin did not

have a valid license to carry a firearm and was prohibited from possessing a

firearm due to a prior felony conviction for aggravated assault.

        On February 23, 2012, Golphin pled guilty to possession of a firearm

by a prohibited person, carrying a firearm without a license, and carrying a

firearm on a public street in Philadelphia.1 Immediately after her guilty plea,

the court sentenced Golphin to ten to twenty years of incarceration for an

unrelated aggravated assault case and five to ten years for this firearms

case. The sentences for each case were to run concurrently.

        Golphin filed a pro se PCRA petition regarding the guilty plea on

February 19, 2013. On January 5, 2015, court-appointed PCRA counsel filed

an amended PCRA petition claiming that Golphin’s guilty plea was unlawfully

induced and that trial counsel was ineffective for causing her to enter the

guilty plea.     On May 26, 2015, the PCRA court dismissed these claims

without an evidentiary hearing.            This timely appeal followed, in which

Golphin raises the following issues for our review: 2

____________________________________________


1
  In an unrelated case, a jury convicted Golphin of aggravated assault (F1),
simple assault, recklessly endangering another person, and possessing an
instrument of crime on July 1, 2011.          Golphin elected to consolidate
sentencing for that case with a guilty plea for the case at bar. Golphin does
not appeal that conviction.
2
    We have reordered the issues as presented by Golphin in her brief.



                                           -2-
J-S28029-16


      1. Whether the PCRA Judge was in error in not granting relief on
         the PCRA petition alleging counsel was ineffective.

      2. Whether the PCRA judge in was error denying [Golphin’s]
         PCRA petition without an evidentiary hearing on the issues
         raised in the amended PCRA petition regarding trial counsel’s
         ineffectiveness.

Brief of Appellant, at 8.

      Our standard and scope of review for the denial of a PCRA petition is

well-settled.   We review the PCRA court’s findings of fact to determine

whether they are supported by the record, and review its conclusions of law

to determine whether they are free from legal error.       Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014). The scope of our review is limited to

the findings of the PCRA court and the evidence of record, viewing in the

light most favorable to the prevailing party at the trial level. Id.

      Golphin’s first claim raises ineffectiveness of counsel.         To establish

counsel’s ineffectiveness, a petitioner must demonstrate: (1) the underlying

claim has arguable merit; (2) counsel had no reasonable basis for the course

of action or inaction chosen; and (3) counsel’s action or inaction prejudiced

the defendant.     Commonwealth v. Burno, 94 A.3d 956, 964 n.5 (Pa.

2014); Strickland v. Washington, 466 U.S. 668 (1984).

      A failure to satisfy any prong of the ineffectiveness test requires
      rejection of the claim. The burden of proving ineffectiveness
      rests with the Appellant. To sustain a claim of ineffectiveness,
      Appellant must prove that the strategy employed by trial counsel
      was so unreasonable that no competent lawyer would have
      chosen that course of conduct. Trial counsel will not be deemed
      ineffective for failing to pursue a meritless claim.




                                      -3-
J-S28029-16



Commonwealth v. Rega, 933 A.2d 997, 1019 (Pa. 2007) (citations

omitted).

      Golphin asserts that she entered an involuntary plea.    In order to

determine whether a defendant entered a plea knowingly, intentionally, and

voluntarily, we must examine the plea colloquy.     At a minimum, a plea

colloquy must inform a defendant of: (1) the nature of the charges; (2) the

factual basis for the plea; (3) the right to be tried by a jury; (4) the

presumption of innocence; (5) the permissible range of sentences; (6) the

fact that the judge is not bound by the terms of any plea agreement.

Commonwealth v. Bedell, 954 A.2d 1209, 1212 (Pa. Super. 2008). The

adequacy of the plea colloquy and the voluntariness of the resulting plea

must be ascertained based on the totality of the circumstances surrounding

the entry of the plea. Commonwealth v. Muhammad, 794 A.2d 378, 383-

84 (Pa. Super. 2002). During the course of a plea colloquy, a defendant has

a duty to answer questions truthfully and cannot later assert that he lied

under oath.   Commonwealth v. Turetsky, 925 A.2d 876 (Pa. Super.

2007).

      Here, Golphin claims that counsel was ineffective for unlawfully

inducing a guilty plea that was involuntary and unknowing because Golphin

was not made aware that after pleading guilty she could not appeal the

denial of her suppression motion. Upon review of the record, this claim is

meritless.




                                   -4-
J-S28029-16



      The record clearly indicates that Golphin was satisfied with the work

her attorney had performed. Not only did Golphin sign her written colloquy

but she additionally stated in open court that she was satisfied with her

lawyer’s services. N.T. Guilty Plea Hearing, 2/23/12, at 13. Furthermore,

the written colloquy specifically stated that by pleading guilty she waived her

right to appeal her pre-trial motion to suppress. Moreover, Golphin verbally

acknowledged the fact that she would be waiving her rights by pleading

guilty.    Id. at 7.   Golphin understood her rights on appeal would be very

limited.

      Our review of the sentencing proceedings indicates that Golphin

knowingly, intelligently, and voluntarily pled guilty. First, the court stated to

Golphin she was not required to plead guilty and if she elected to go to trial

she would be presumed innocent until proven guilty. Golphin affirmed her

understanding. Id. at 5-6. Moreover, Golphin stated that nobody promised

her anything, threatened her, or used any force to coerce her to plead

guilty. Id. at 13. Golphin stated that she was pleading guilty of her own

free will. Id. at 3. Furthermore, although Golphin was taking medication,

she acknowledged that this did not affect her ability to understand what was

occurring or her ability to communicate with counsel. Id. at 4-5. Golphin

acknowledged and accepted responsibility for the facts as the assistant

district attorney recited them. Id. at 12. Lastly, Golphin read and signed

the written colloquy that stated the consequences of pleading guilty.




                                      -5-
J-S28029-16



      Accordingly, Golphin has not established her right to relief under the

PCRA.

      Next, Golphin claims the PCRA judge erred in not granting an

evidentiary hearing on the issues raised in the amended PCRA petition

regarding ineffectiveness of counsel. Upon careful review of the record, we

conclude this claim is meritless.

      A judge may dismiss a petition without a hearing if the judge is

satisfied that there are no genuine issues of material fact and that the

defendant is not entitled to post-conviction collateral relief.   Pa.R.Crim.P.

907(1).   See also Commonwealth v. Payne, 794 A.2d 902 (Pa. Super.

2002) (right to hearing not absolute, and PCRA court may dismiss petition

without hearing if it determines claims raised are without merit).

      Here, the PCRA court properly dismissed Golphin’s petition without an

evidentiary hearing because the record clearly contradicted all of her claims

raised on appeal. In sum, Golphin’s claim that she entered an involuntary

plea is belied by the record, which includes Golphin’s statements made

under oath, and the written guilty plea colloquy.

      Order affirmed.




                                     -6-
J-S28029-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2016




                          -7-